Citation Nr: 1019517	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the right leg.  

2.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left leg. 

3.  Entitlement to service connection for depression as 
secondary to the Veteran's service connected varicose veins 
of the legs. 

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John L. Prichard, Attorney


INTRODUCTION

The Veteran had active service from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Togus, Maine, regional office (RO) of the 
Department of Veterans Affairs (VA).  The New York, New York 
RO now has jurisdiction over this matter.  

The evaluations for varicose veins of the Veteran's right leg 
and left leg were each increased to the current 40 percent 
level in a November 2008 decision.  The Veteran has not 
indicated that he is satisfied with this increase.  A Veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claims for increased evaluations for varicose veins remain on 
appeal to the Board. 

The issues of entitlement to service connection for 
depression as secondary to the Veteran's service connected 
varicose veins of the legs and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's varicose veins do not result in persistent 
ulceration or massive board-like edema of either leg.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.104, Code 7120 (2009).  

2.  The criteria for an evaluation in excess of 40 percent 
for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.104, Code 7120 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, a November 2007 letter provided the 
Veteran with the notification required by Pelegrini and 
Dingess.  This notice was provided to the Veteran prior to 
the initial adjudication of his claim.  The Board concludes 
that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examination of his disabilities.  In addition, 
all identified records that are available have been obtained.  
The Veteran declined his right to a hearing.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluations

The Veteran contends that the 40 percent evaluations assigned 
to his varicose veins of the right and left leg are 
inadequate to reflect the severity of the disability.  He 
notes that he experiences pain in both legs that makes it 
difficult to walk. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, are expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
varicose veins of the left leg was established in a January 
2003 rating decision, and a 10 percent evaluation was 
assigned.  A February 2004 rating decision increased the 
evaluation to 20 percent, and also established service 
connection for varicose veins of the right leg with a 10 
percent evaluation.  The January 2008 rating decision on 
appeal increased the evaluation for varicose veins of the 
right leg to 20 percent, but continued the 20 percent rating 
for the left leg.  Finally, a November 2008 decision issued 
during the course of this appeal increased the evaluations to 
40 percent for each leg.  

Under the rating code for varicose veins, massive board-like 
edema with constant pain at rest that is attributed to 
varicose veins is evaluated as 100 percent disabling.  
Persistent edema or subcutaneous indurations, stasis 
pigmentation or eczema, and persistent ulceration are 
evaluated as 60 percent disabling.  Persistent edema and 
stasis pigmentation or eczema with or without intermittent 
ulceration warrants the 40 percent rating currently in 
effect.  38 C.F.R. § 4.104, Code 7120.  

After careful consideration of the relevant evidence, the 
Board finds that the evidence does not support entitlement to 
an evaluation in excess of 40 percent for either leg at any 
time during the appeal period. 

The evidence includes the reports of VA examinations 
conducted in November 2007, October 2008, and May 2009.  VA 
treatment records dating from 2006 to 2010 have also been 
reviewed.  In relevant part, these records show that the 
Veteran has pitting edema, which is described as 1+ to 2+.  
He wears compression stockings, and also has discoloration 
and changes of the skin to include rashes and scaling of the 
lower extremities.  The Veteran reports pain of the lower 
extremities.  

However, the evidence also shows that the Veteran's pain of 
the lower extremities is attributable in part to other 
disabilities such as arthritis of his knees and ankles.  More 
importantly, the November 2007 examination states that there 
was no ulceration.  The October 2008 examination did not note 
any ulcers, and the May 2009 examination reveals that the 
skin was unremarkable.  None of the treatment records report 
ulceration.  Finally, while the 1+ or 2+ edema was noted in 
some records, there is no evidence of massive, board-like 
edema.  Therefore, as there is no evidence of ulceration, 
much less persistent ulceration, a 60 percent evaluation is 
not warranted.  Similarly, as there is no evidence of 
massive, board-like edema, a 100 percent evaluation cannot be 
assigned.  The Board concludes that the Veteran's 
symptomatology for each leg more nearly resembles that 
required for the 40 percent evaluation currently assigned.  
38 C.F.R. §§ 4.7, 4.104, Code 7120.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The regular 
schedular provisions adequately contemplate the service 
connection symptoms that are shown.

In this case, there is no objective evidence that the 
Veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Veteran does not have 
any symptomatology due to his varicose veins that is not 
contemplated by the rating code.  The Board notes that the 
Veteran has submitted a statement from a prospective employer 
who indicates he could not hire the Veteran due to his legs.  
However, the Board notes that the Veteran also has the 
residuals of a stroke and arthritis of the knees that affects 
his lower extremities, and the employer did not specifically 
refer to the varicose veins.  Hence, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board 
further notes that entitlement to a TDIU was denied by the 
RO, and while this matter is not currently before the Board 
it may be the subject of a future appeal.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the right leg is denied. 

Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left leg is denied. 


REMAND

The record shows that entitlement to service connection for 
depression and a TDIU was denied in an August 2009 rating 
decision.  In September 2009, the Veteran submitted a 
statement requesting reconsideration of the denial of TDIU.  
Also, on a VA Form 9 received in March 2010, the Veteran 
included the issues of service connection for depression 
secondary to his varicose veins and TDIU as issues he wished 
to appeal to the Board. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

In this case, the Veteran has evidently expressed 
disagreement with the August 2009 rating decision that denied 
his claims for entitlement to service connection for 
depression to include as secondary to his varicose veins and 
TDIU.  He expressed this disagreement within one year of 
notice of the August 2009 rating decision.  Therefore, his 
statements must be considered a notice of disagreement.  

The RO has not issued the Veteran a statement of the case for 
the issues of entitlement to service connection for 
depression and TDIU, and these issues are not yet before the 
Board, but the appellate process has been initiated by the 
filing of the notice of disagreement.  In addition, he has 
not been notified of the necessity of submitting a 
substantive appeal for these issues.  Therefore, these issues 
must be remanded to the RO for the issuance of a Statement of 
the Case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a with a statement 
of the case for the issues of 
entitlement to service connection for 
depression, to include as secondary to 
his service connected varicose veins, 
and entitlement to a total rating based 
on individual unemployability due to 
service connected disabilities.  This 
should be accompanied by notice that 
the Veteran is required to submit a 
Substantive Appeal for each issue if he 
wishes to complete the appeal to the 
Board.  If no timely substantive appeal 
is submitted, the claim should be 
closed.

Thereafter, if a substantive appeal is timely filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


